          Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x

TREASURE CHEST THEMED VALUE MAIL,
INC.,
                                                                17-0001 (NRB)
Plaintiff,

        -against

DAVID MORRIS INTERNATIONAL, INC.,

Defendant.
------------------------------------------------------------x




                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
                     TO REGISTER JUDGMENT UNDER 28 U.S.C. § 1963




                                                                             Brian Lehman
                                                                           Lehman LG LLC
                                                                   244 5th Ave., Suite B258
                                                                      New York, NY 10001
                                                                     Counsel for Defendant
            Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 2 of 17



                                                    TABLE OF CONTENTS




I. PROCEDURAL BACKGROUND .......................................................................................... 2

II. TREASURE CHEST’S ATTORNEY CANNOT SERVE AS A WITNESS AND AS AN
ADVOCATE ON THE MOTION .................................................................................................. 3

III. TREASURE CHEST HAS NOT SHOWN “GOOD CAUSE” FOR REGISTERING THE
JUDGMENT ................................................................................................................................... 8

IV. CONCLUSION....................................................................................................................... 15
        Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 3 of 17



       Defendant David Morris International Inc. (“DMI”) respectfully submits this

memorandum of law in opposition to the motion by Plaintiff Treasure Chest Themed Value

Mail, Inc. (“Treasure Chest”) made pursuant to 28 U.S.C. § 1963 (“Section 1963”) seeking an

order allowing Treasure Chest to register this Court’s final judgment in federal courts in

Washington, Texas, Delaware and Florida (Dkt. #64).

       Treasure’s Chest motion should be denied for two reasons. First, the only evidence

submitted by Treasure Chest is a sworn declaration by its own attorney, Daniel Knox, in

violation of Rule 3.7 of the New York Rules of Professional Conduct, which prohibits an

attorney from simultaneously serving as an advocate and a necessary witness to a motion. Either

the Court must disallow the declaration or take the more drastic step of disqualifying Treasure

Chest’s attorney.

       Second, even if the Court were to allow the declaration, Treasure Chest has not produced

evidence sufficient for this Court to make a finding of “good cause” and thereby allow

registration of the judgment in other federal courts prior to the United States Court of Appeals

for the Second Circuit’s decision of DMI’s appeal. In the absence of good cause, 28 U.S.C. §

1963 does not allow registration of the judgment until after the appeal so as to avoid “the

complicated unraveling that might become necessary if a judgment, post recognition and

enforcement outside the rendering forum, is overturned on direct review.” In re Professional Air

Traffic Controllers Org. (PATCO), 699 F.2d 539, 544-45 (D.C. Cir. 1983).

       Treasure Chest has not – and cannot – produced any evidence that DMI has transferred,

or is attempting to transfer, its assets during DMI’s appeal. Nor does Treasure Chest have any

evidence that DMI has engaged in any conduct in an attempt conceal its assets or otherwise




                                               1
         Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 4 of 17



avoid payment of the judgment. Nor can Treasure Chest show DMI has engaged in any

evasiveness in response to post-judgment discovery.

       In the absence of such evidence, Treasure Chest has not shown “good cause” under

Section 1963 and Treasure Chest’s motion should be denied.

I.     PROCEDURAL BACKGROUND

       On January 1, 2017, Treasure Chest filed a complaint against DMI asserting a claim for

breach of contract under New York law (Dkt. #1). This Court’s subject matter jurisdiction was

based on diversity of citizenship: Plaintiff is a New York corporation, Defendant is a California

corporation, and “the matter in controversy exceed[ed] the sum or value of $75,000.” 28 U.S.C.

§ 1332(a).1

       After a bench trial, the Clerk of the Court entered judgment against Defendant and in

favor of Treasure Chest (Dkt. #49). DMI timely filed a notice of appeal to the United States

Court of Appeals for the Second Circuit (Dkt. #50). DMI has not posted a bond to secure the

damages provided for in the Judgment pending appeal. On January 7, 2019, DMI submitted its

brief and appendix to the Second Circuit.

       On January 15, 2019, Treasure Chest filed its motion to register the judgment pursuant to

28 U.S.C. § 1963 (Dkt. #64).2 On January 22, 2019, Treasure Chest requested that it be allowed

																																																								
1
   See also Dkt. #1 (Compl. ¶ 3 (“Defendant is a corporation duly formed and existing under the
laws of the State of California with its principal office located [in California].”); id. ¶ 3
(“Defendant is a citizen of the State of California for purposes of diversity jurisdiction under 28
U.S.C. § 1332.”)).
2
  Plaintiff failed to comply with the Local Rules, which require (1) a notice of motion, (2) a
memorandum of law, and (3) any supporting affidavits and exhibits. See S.D.N.Y. Local Rule
7.1(a). Plaintiff did not file a notice of motion “specif[ing] the applicable rules or statutes
pursuant to which the motion is brought, and shall specify the relief sought by the motion.”
S.D.N.Y. Local Rule 7.1(a)(1). Plaintiff merely filed its memorandum of law as a “motion” and
attached its attorney’s declaration as an exhibit. The Local Rules are available at
http://nysd.uscourts.gov/rules/rules-2018-10-29.pdf.


                                                2
          Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 5 of 17



to submit its brief to the Second Circuit by on March 22, 2019, which was so ordered by the

Court.

         Since judgment was entered, Treasure Chest has not engage in any post-judgment

discovery as permitted by Rule 69 of the Federal Rules of Civil Procedure despite the fact that

“broad post-judgment discovery in aid of execution is the norm in federal and New York state

courts[,]" and “[t]he scope of discovery under Rule 69(a)(2) is constrained principally in that it

must be calculated to assist in collecting on a judgment.” EM Ltd. v. Republic of Argentina, 695

F.3d 201, 207 (2d Cir. 2012). Treasure Chest has not issued any document requests,

interrogatories, subpoenas or deposition notices to DMI or third parties.

         DMI now respectfully opposes Treasure’s Chest motion to register the judgment.

II.      TREASURE CHEST’S ATTORNEY CANNOT SERVE AS A WITNESS AND AS
         AN ADVOCATE ON THE MOTION

         In support of its motion, Treasure Chest has submitted the sworn declaration of Daniel

Knox, “the principal attorney of Knox Law Group, P.C., counsel for the plaintiffs in this action.”

Dkt. 64-1 (Knox Decl. ¶ 1). Mr. Knox states in paragraph 5 of the declaration: “I conducted a

post-judgment investigation into Defendant’s assets and have been unable to locate any assets

belonging to Defendant in New York. Id. ¶ 5. Mr. Knox then proceeds to make a dozen sworn

statements including five statements based on his own “information and belief” (¶¶ 7, 11, 15, 16,

17).

         Allegations based on information and belief raise a red flag because they give “rise to an

inference that the pleader lacks knowledge of underlying facts to support the allegations made,

and is instead engaging in speculation to an undue degree.” Delphix Corp. v. Actifo, Inc., No. 13

Civ. 4613, 2014 WL 4628490, at *2 (N.D. Cal. Mar. 19, 2014) (rejecting pleading on

“information and belief” as insufficient under Rule 11 of the Federal Rules of Civil Procedure).



                                                 3
         Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 6 of 17



When an attorney states that something is made on “information and believe,” the attorney is

hedging because the statement may be wrong and the attorney does not want to be accused of

perjury or otherwise putting a false statement before the Court.

       A review of the statements in the declaration shows that Mr. Knox’s statements are false

or speculative. For example, Mr. Knox states: “Defendant also maintains an active registration

with the Florida Secretary of State entitling it to conduct business in Florida.” Dkt. 64-1 (Knox

Decl. ¶ 8). This statement is false because Treasure Chest sued DMI, which is “a corporation

duly formed and existing under the laws of the State of California with its principal office

located [in Calfornia].” Dkt. #1 at (Compl. ¶ 3). Not only is the fact that DMI is a California

corporation never been questioned, but it is a fact upon which this Court’s subject matter

jurisdiction was based.

       There is no evidence before this Court that DMI (a California corporation) maintains “an

active registration with the Florida Secretary of State entitling it to conduct business in Florida.”

Id. A review of the Florida Secretary of State’s website shows that the company known as David

Morris International Inc. that is maintaining a registration in Florida is a Delaware corporation –

a different corporate entity that was never sued.3

       The fundamental problem with the declaration is that the Court must make findings of

fact that depend on Mr. Knox’s credibility and testimony as all but the first five paragraphs of the

declaration are disputed. What is the basis for Mr. Knox stating that the website,
																																																								
3
  	Rule 3.3(a)(1) of the N.Y. Rules of Professional Conduct provides that “A lawyer shall not
knowingly: (1) make a false statement of fact or law to a tribunal or fail to correct a false
statement of material fact or law previously made to the tribunal by the lawyer . . . .” N.Y. Comp.
Codes R. & Regs. tit. 22, § 1200.0, rule 3.3. Given that the Florida Secretary of State’s website
shows that the company maintaining a registration in Florida is a Delaware corporation (not a
California corporation), counsel for Treasure Chest should correct its false statement on the reply
brief or sooner.




                                                 4
           Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 7 of 17



http://www.davidmorrisintl. com, belongs to DMI (a California corporation) against whom

judgment was entered? What is the basis for Mr. Knox stating that the California corporation’s

clients include Paul Gauguin Cruises, Orion Expedition Cruises, Windstar Cruises and MSC

Yacht Club? What is the basis for Mr. Knox stating that the California Corporation receives

revenue from Auto Europe, LLC? What was the extent of Mr. Knox’s “post-judgment

investigation?” Did this “investigation” involve more than using google or other online search

engines?

        Under this situation, the declaration in support of the motion (the only evidence in

support of it) must be rejected or Mr. Knox must be disqualified from representing Treasure

Chest. Rule 3.7 of the New York Rules of Professional Conduct, 22 N.Y.C.R.R. 1200.0, makes it

clear that an attorney usually may not be a witness on a significant issue of fact.4 Commonly

referred to as the “advocate-witness” rule, Rule 3.7(a) states:

                A lawyer shall not act as advocate before a tribunal in a matter in which
                the lawyer is likely to be a witness on a significant issue of fact unless: (1)
                the testimony relates solely to an uncontested issue; (2) the testimony
                relates solely to the nature and value of legal services rendered in the
                matter; (3) disqualification of the lawyer would work substantial hardship
                on the client; (4) the testimony will relate solely to a matter of formality,
                and there is no reason to believe that substantial evidence will be offered
                in opposition to the testimony; or (5) the testimony is authorized by the
                tribunal.

As the Second Circuit has explained, there are four risks of harm to the integrity of the judicial

system implicated by the advocate-witness rule:

                           (1) the lawyer might appear to vouch for his own credibility; (2) the
                           lawyer's testimony might place opposing counsel in a difficult position
                           when she has to cross-examine her lawyer-adversary and attempt to
                           impeach his credibility; (3) some may fear that the testifying attorney is
                           distorting the truth as a result of bias in favor of his client; and (4) when an
																																																								
4
   Local Rule 1.3 requires attorneys appearing in the Southern District of New York to comply
with the New York State Rules of Professional Conduct.


                                                    5
         Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 8 of 17



                individual assumes the role of advocate and witness both, the line between
                argument and evidence may be blurred, and the jury confused.

Murray v. Metropolitan Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009). “These concerns matter

because, if they materialize, they could undermine the integrity of the judicial process.” Id. at

180. The risks to the integrity of the judicial process are substantial here, particularly given the

incentive that Mr. Knox has to speculate, as he has, or otherwise distort the truth as a result of

bias in favor of his client on this motion.

        Treasure Chest could have easily avoided this situation. DMI has conceded that Rule 69

of the Federal Rules of Civil Procedure “permits discovery in the manner provided by the federal

rules or in the manner provided by the state.” Dkt. 61. “The rules governing discovery in

postjudgment execution proceedings are quite permissive.” Republic of Argentina v. NML

Capital, Ltd., 573 U.S. 134, 138 (2014). Rule 69(a)(2) provides: “In aid of the judgment or

execution, the judgment creditor . . . may obtain discovery from any person — including the

judgment debtor — as provided in these rules or by the procedure of the state where the court is

located.” Fed. R. Civ. P. 69(a)(2); see also 12 C. Wright, A. Miller, & R. Marcus, FEDERAL

PRACTICE AND PROCEDURE § 3014, at 160 (2d ed. 1997) (court “may use the discovery devices

provided in [the federal rules] or may obtain discovery in the manner provided by the practice of

the state in which the district court is held”).

        As the Second Circuit has explained, “broad post-judgment discovery in aid of execution

is the norm in federal and New York state courts[,]" and "[t]he scope of discovery under Rule

69(a)(2) is constrained principally in that it must be calculated to assist in collecting on a

judgment.” EM Ltd. v. Republic of Argentina, 695 F.3d 201, 207 (2d Cir. 2012); see also

AmTrust N. Am., Inc. v. Preferred Contractors Ins. Co., No. 16 MC 0340 (CM), 2016 WL

6208288, at *2 (S.D.N.Y. Oct. 18, 2016). “Discovery of a judgment debtor's assets is conducted



                                                   6
           Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 9 of 17



routinely under the Federal Rules of Civil Procedure.” First City, Texas-Houston, NA v. Rafidain

Bank, 281 F.3d 48, 54 (2d Cir. 2002). Moreover, it is “not uncommon to seek asset discovery

from third parties, including banks, that possess information pertaining to the judgment debtor's

assets . . . Nor is it unusual for the judgment creditor to seek disclosure related to assets held

outside the jurisdiction of the court where the discovery request is made.” EM Ltd., 695 F.3d at

207-08.5

        Treasure Chest has not used any of the discovery devices that are given to a judgment

creditor including “ability to question the judgment debtor about the nature and location of assets

that might satisfy the judgment.” Aviation Supply Corp. v. R.S.B.I. Aerospace, Inc., 999 F.2d

314, 317 (8th Cir. 1993). Treasure Chest has not served upon DMI any interrogatories, document

requests or notices of deposition or even made any informal efforts to ask DMI about its assets or

their location.

        Instead, Treasure Chest has elected to insert its own attorney into the proceedings as its

only witness on a motion after the attorney conducted a purpored “post-judgment investigation”

and submitted a sworn declaration with statements that are either false or based on speculation.

Under such circumstances, the Court should either find that the declaration is not sufficient or, in

the alterantive, disqualify the attorney from representing Treasure Chest and conduct a fact-

finding hearing on which to base the Court’s decision on Treasure Chest’s motion to register the

judgment.

	
																																																								
5
   See also Minpeco v. Hunt, No. 81 Civ. 7619, 1989 WL 57704, at *1 (S.D.N.Y. May 24, 1989)
(quoting Nat’l Serv. Indus., Inc. v. Vafla Corp., 694 F.2d 246, 250 (11th Cir.1982) (“A judgment
creditor is entitled to discover the identity and location of any of the judgment debtor’s assets,
wherever located”)); Caisson Corp. v. Cnty. West Bldg. Corp., 62 F.R.D. 570 331, 334 (E.D.
Pa.1974) (“[Under Rule 69(a),] the judgment creditor must be given the freedom to make a broad
inquiry to discover hidden or concealed assets of the judgment debtor.”).


                                                 7
        Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 10 of 17



III.   TREASURE CHEST HAS NOT SHOWN “GOOD CAUSE” FOR REGISTERING
       THE JUDGMENT

       Assuming, arguendo, that the declaration is valid and Treasure Chest’s attorney is not

disqualified from representing it, Treasure Chest has nonetheless failed to show “good cause” to

register the judgment in other districts. The statute states:

               A judgment in an action for the recovery of money or property entered in
               any . . . district court . . . may be registered by filing a certified copy of the
               judgment in any other district . . . when the judgment has become final by
               appeal or expiration of the time for appeal or when ordered by the court
               that      entered      the      judgment      for     good      cause     shown.

28 U.S.C. § 1963.

       Congress added the language permitting registration on a showing of “good cause” in

1988 because the “final by appeal” requirement of § 1963 allowed the debtor to delay or avoid

payment by transferring his assets to another jurisdiction while the appeal was pending. The

purpose of the good cause provision was to prevent a judgment debtor from hiding assets in an

unknown jurisdiction. See COURT REFORM AND ACCESS TO JUSTICE ACT: HEARING BEFORE THE

H. SUBCOMM. ON COURTS, CIVIL LIBERTIES, AND THE ADMIN. OF JUSTICE OF THE COMM. ON THE

Judiciary, 100th Cong. 6, 44, 44-45 (1987).

       It is true that some courts, including courts in this District, have found “good cause”

where the defendant does not possess assets in the home district but possess assets in another

jurisdiction (“the assets test”).6 See, e.g., Ind.-Mich. Corp. v. Sisk Fertilizer-Lime Serv., Inc., No.

89 Civ. 2735, 1992 WL 159150, at *1 (N.D. Ill. June 29, 1992). But this interpretation of “good

cause” is far too expansive and ignores “[t]he fundamental principle of statutory construction

(and, indeed, of language itself) that the meaning of a word cannot be determined in isolation,

																																																								
6
   The Second Circuit has never interpreted “good cause” as used in 28 U.S.C. § 1963 and thus
there is no controlling decision.


                                                   8
           Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 11 of 17



but must be drawn from the context in which it is used.” Deal v. United States, 508 U.S. 129,

132 (1993); see also King v. St. Vincent's Hosp., 502 U.S. 215 (1991) (invoking "the cardinal

rule that a statute is to be read as a whole, since the meaning of statutory language, plain or not,

depends on context.”). Statutes “cannot be construed in a vacuum. It is a fundamental canon of

statutory construction that the words of a statute must be read in their context and with a view to

their place in the overall statutory scheme.” Roberts v. Sea-Land Services, Inc., 566 U.S. 93, 101

(2012).7

       The primary way to enforce a judgment outside of the jurisdiction where judgment was

entered (sometimes referred to as a “foreign jurisdiction”) is for the judgment creditor to bring a

separate action in that jurisdiction on the judgment. See Milwaukee Cnty. v. M.E. White Co., 296

U.S. 268, 271 (1935) (explaining that “suits upon a judgment, foreign or domestic, for a civil

liability . . . were maintainable at common law upon writ of debt, or of indebitatus assumpsit”);

RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 100 cmt. b (Am. Law Inst. 1971) (stating that

“the method usually employed in this country for the enforcement of a foreign judgment for the

payment of money is to bring a new action in the nature of debt upon the judgment in the forum

State and to obtain a new judgment there”); Hessel E. Yntema, The Enforcement of Foreign

Judgments in Anglo-American Law, 33 MICH. L. REV. 1129, 1136 (1935). This is sometimes

referred to as a “domestication action” because it “domesticates” the “foreign judgment.”

       Res judicata and collateral estoppel apply to the new action under the Full Faith and

Credit Clause of the U.S. Constitution. See U.S. CONST., Art. IV, §1. Thus, the judgment creditor

merely files a complaint, attaches a copy of the original judgment, and proceeds forward with the
																																																								
7
   As the Supreme Court explained in Bailey v. United States, 516 U.S. 137 (1995), words can
mean different things even in the same sentence: “I use a gun to protect my house, but I've never
had to use it.” Id. at 148-49. Thus, “good cause” as used in other legal contexts shines little light
on the meaning of “good cause” in 28 U.S.C. § 1963.


                                                 9
        Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 12 of 17



enforcement. See, e.g., Slade v. Dickinson, 82 F. Supp. 416 (W.D. Mich. 1949) (judgment from

United States District Court for the Southern District of New York sued on in the Western

District of Michigan); Bartlet v. Knight, 1 Mass. (1 Tyng) 401, 404 (1805) (stating that “[b]y the

rules of common law, the judgment of a court of justice is a ground of action for the party

recovering”).

       A critical feature of a domestication action is that a judge presides over it and protects the

due process rights of all parties, including third parties to the dispute.8 For example, if a dispute

arises over who owns particular assets or how to untangle the judgment creditors’ assets from the

assets of third parties, the judge may resolve the dispute. In addition, “the judge in the

independent action may exercise discretion to stay that action because of an appeal from the

judgment for which enforcement is sought.” In re Professional Air Traffic Controllers Org.

(PATCO), 699 F.2d 539, 544 (D.C. Cir. 1983). In fact, state courts usually stay the domestication

action pending the determination of the appeal. See id. at 544 n.18.

       In 1948, Congress passed legislation allowing the registering of judgments in federal

court as part a larger reform of the Judicial Code. See 62 Stat. 958 (effective as of September 1,

1948) (codified at 28 U.S.C. § 1963); see also Ohio Hoist Manufacturing Co. v. LiRocchi, 490

F.2d 105, 108-09 (6th Cir. 1974) (appendix to opinion summarizing legislative history of 28

U.S.C. § 1963). “Registration is a rapid procedure that does not require the intervention of a

judge.” PATCO, 699 F.2d at 544. Registration “is ‘merely a matter of having the clerk of the

court in which the judgment is registered enter the pertinent provisions of the sister court’s


																																																								
8
   A judge presiding over the enforcement is particularly important here, where the judgment
creditor may seek to register the judgment against corporations that share the same name but
were formed in other jurisdictions and are separate corporate entities that were never named in
the complaint.


                                                 10
        Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 13 of 17



judgment on the judgment docket.’” Id. (quoting Note, Registration of Federal Judgments, 42

IOWA L. REV. 285, 288-89 (1957)).9

       Registration in another district results has three primary consequences. First, a judgment

lien is created on all real property belonging to the judgment debtor in that district when a

certified copy of the abstract of judgment is properly filed. See 28 U.S.C. § 3201 (“A judgment

in a civil action shall create a lien on all real property of a judgment debtor on filing a certified

copy of the abstract of the judgment . . . .”). Second, writs of execution for enforcement may be

obtained in that district. See Fed. R. Civ. P. 69(a)(1). Third, if the other district is in a different

state, the practice and procedure of that other state apply to the judgment enforcement. See Fed.

R. Civ. P. 69(a)(1)-(2).

       Undoing or fixing a registration if an appellate court overturns a judgment on direct

review involves a “complicated unraveling.” PATCO, 699 F.2d at 544. “A judgment based on an

earlier judgment is not nullified automatically by reason of the setting aside, or reversal on

appeal, or other nullification of that earlier judgment[.]” Id. at 544 n.20 (Restatement (Second) of

Judgments § 16 comment b (1982)). Rather, the later judgment – the judgment that was entered

only because of the registration – must go through additional proceeding that seeks restitution of

benefits received under it. See id.


																																																								
9
   See also Arenas v. Sternecker, 109 F. Supp. 1, 2 (D. Kan. 1953) (“The term ‘registered’ . . .
seems to connote a filing with the clerk and an entering upon the records in that office, in
substantially the same manner as a judgment rendered by this court.”); Juneau Spruce Corp. v.
Int’l Longshoremen’s & Warehousemen’s Union, 128 F.Supp. 697, 699 (D. Haw. 1955)
(“Registration is purely a ministerial act in the enforcement of a foreign judgment.”);
Registration in Federal District Court of Judgment of Another Federal Court Under 28 U.S.C.A.
§ 1963, 194 A.L.R Fed. 531 § 2[b] (2004) (“To register a judgment, counsel should file a
certified copy of the judgment with the clerk of the registering court, who will enter it on the
records in substantially the same manner as if judgment had been rendered by the registering
court.”).


                                                  11
        Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 14 of 17



       In 1988, Congress decided that, despite the problems with unraveling registration in

every district, courts could allow a registration to stop a judgment debtor who is attempting to

avoid payment by transferring his assets to another jurisdiction while the appeal was pending.

See COURT REFORM       AND   ACCESS   TO   JUSTICE ACT:   HEARING   BEFORE    THE   H. SUBCOMM. ON

COURTS, CIVIL LIBERTIES, AND THE ADMIN. OF JUSTICE OF THE COMM. ON THE Judiciary, 100th

Cong. 6, 44, 44-45 (1987). Attempting to hide assets is obviously acting in bad faith.

       But the mere fact that there are assets in another district that the judgment creditor has not

attempted to hide or transfer, or failed to disclose, should not qualify as “good cause” to register

the judgment. Indeed, the district courts that have adopted the “assets test” have implicitly

recognized that this this test may impose substantial costs on other courts and thus only allowed

the registration in specific districts. This approach, however, ignores the plain language of the

statute: “A judgment in an action for the recovery of money or property entered in any . . .

district court . . . may be registered by filing a certified copy of the judgment in any other district

. . . . ” 28 U.S.C. § 1963 (emphasis added).

       As the Supreme Court held in SAS Institute, Inc. v. Iancu, 138 S. Ct. 1348 (2018), “any”

means “every” or “all.” Id. at 1353. “Read naturally, the word ‘any’ has an expansive meaning.”

United States v. Gonzales, 520 U.S. 1, 5 (1997); United States v. Alvarez-Sanchez, 511 U.S. 350,

358 (1994); Collector v. Hubbard, 79 U.S. (12 Wall.) 1, 15 (1871) (it is “quite clear” that “no

suit shall be maintained in any court” was statutory language that “includes the State courts as

well as the Federal courts”).10


																																																								
10
    See, e.g., TMR Energy Ltd. V. State Property Fund of Ukraine, No. 03-34 (D.D.C. Aug. 27,
2004) (granting leave to register “in any United States District Court”); Spray Drift Task Force v.
Burlington Bio-Med. Corp., 429 F. Supp. 2d 49, 51-52 (D.D.C. 2006) (authorizing “registration .
. . in other U.S. District Courts”).


                                                  12
           Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 15 of 17



       Courts hesitate to allow registration in any other district court because they recognize the

drastic nature of this step and the potential costs it can impose on courts across the country if the

judgment is overturned on direct appeal. But the answer is not to rewrite the statute.

Interpretation of a statute “is not legislation and must avoid ‘that retrospective expansion of

meaning which properly deserves the stigma of judicial legislation.’”	Addison v. Holly Hill Fruit

Products, 322 U.S. 607, 618 (1944) (quoting Kirschbaum Co. v. Walling, 316 U.S. 517, 522

(1942)).

       Rather, the answer is to give a correct interpretation to the meaning of “good cause,”

which in context means a judgment creditor who has (1) transferred, or is attempting to transfer,

its assets to another jurisdiction during the appeal, or (2) engaged in an attempt to conceal its

assets or otherwise avoid payment, or (3) acted in an evasive or manipulative manner in response

to post-judgment discovery. In the absence of such evidence, the Court should not enter a finding

of good cause sufficient to cause registration “in any other district” in the United States. 28

U.S.C. § 1963.

       In this case, there is no evidence that DMI is attempting to transfer or hide its assets.

Moreover, DMI has not acted in an evasive manner because Treasure Chest has not used any of

the post-judgment discovery tools given to it under the Federal Rules of Civil Procedure despite

the fact that judgment was entered over six months ago. The briefing before the Second Circuit

will soon be complete.

       Finally, it should be noted that Treasure Chest can still seek to register the judgment in

the state courts of Washington, Texas, Delaware and Florida. This is true because in 1948 the

National Conference of Commissioners on Uniform State Laws (“Commissioners”) promulgated

the first Uniform Enforcement of Foreign Judgments Act (“1948 Act”), applicable to judgments




                                                 13
        Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 16 of 17



as an alternative to common law actions of enforcement. See Robert A. Leflar, The New Uniform

Foreign Judgments Act, 24 N.Y.U.L.Q REV. 336, 337-38 (1949). The 1948 Act provided a

summary judgment procedure for actions on so-called foreign judgments (i.e., judgments from

outside that jurisdiction).11

        The Commissioners followed the 1948 Act with a revision in 1964, the Revised Uniform

Enforcement of Foreign Judgments Act (“RUEFJA”), 13 U. L. A. 149 attached as Exhibit 1. The

RUEFJA is modeled after 28 U.S.C. § 1963 and provides for the filing of foreign judgment,

notice to judgment debtor at last known address, and execution within specified period unless a

stay is granted following an appropriate showing by judgment debtor. Forty-seven states have

enacted recognition procedures based on the RUEFJA (all states but California, Vermont, and

Connecticut). See Mobil Cerro Negro Ltd. v. Bolivarian Republic of Venezuela, 87 F. Supp.3d

573, 584 (S.D.N.Y. 2015); see also Ronald A. Brand, Federal Judicial Center International

Litigation Guide: Recognition and Enforcement of Foreign Judgments, 74 U. PITT. L. REV. 491,

496 (2013) (Appendix D).

        If this Court does allow the registration of the judgment in other federal courts, those

courts would be required to follow rules and the procedures of the state where the court is

located. See Fed. R. Civ. P. 69(a)(1)-(2). There is no substantial difference between the

procedure that Treasure Chest may use immediately (and without this Court’s permission) in

Washington, Texas, Delaware and Florida and in federal court except for one: While DMI can




																																																								
11
    While referred to as an “Act,” the Uniform Enforcement of Foreign Judgments Act is not
legislation but rather a proposed state law that has to be adopted by the state legislature.


                                               14
        Case 1:17-cv-00001-NRB Document 65 Filed 01/28/19 Page 17 of 17



seek a stay pending the outcome of the direct appeal under Section 4 of the RUEFJA, 28 U.S.C.

§ 1963 does not allow for a court to enter a stay once a judgment is registered.12

IV.    CONCLUSION

       DMI respectfully submits that Treasure Chest’s motion to register should be denied.

Treasure Chest’s motion is based on a declaration that should be disallowed as an attorney may

not be a witness on contested issues of fact. Even if the declaration were allowed, it is filled with

statements that are either speculative or false. Moreover, nothing in the declaration provides

sufficient evidence for a finding of good cause under 28 U.S.C. § 1963. The fact that Treasure

Chest has no evidence is its own fault as Treasure Chest has failed to use any of the post-

judgment discovery tools available to it under Rule 69 of the Federal Rules of Civil Procedure.

       For these reasons, Treasure Chest’s motion to register the judgment under 28 U.S.C. §

1963 should be denied.



Date: January 28, 2019

                                                                          Respectfully submitted,
                                                                                /s/ Brian Lehman
                                                                                     Brian Lehman
                                                                                 Lehman LG LLC
                                                                           Counsel for Defendant
                                                                   David Morris International, Inc.,
                                                                          a California corporation

All counsel served by CM/ECF



																																																								
12
    The fact that 28 U.S.C. § 1963 does not allow for a stay makes sense if courts are only finding
“good cause” when a judgment creditor has transferred or hidden assets or attempted to do so or
is otherwise acting in good faith. If judgment could be registered simply because assets were
located there and not in the home district, it is reasonable to presume Congress would have
added a stay provision to 28 U.S.C. § 1963 just as state courts implemented prior to 1988.


                                                 15
